The opinion of the court was delivered by
Redfield, J.
The great number of questions arising upon this bill of exceptions seems to require that they be very briefly disposed of in the opinion.
1. It is objected to the proceedings in the court below, that it does not appear that Caroline C. Rowell’s legal settle*699ment was in the town of Waterford, at the time the expenses were incurred. But it does appear by the bill of exceptions, that it was conceded, at the trial, that such was the fact, unless defeated by seven years’ residence, in Concord. The * J jury were told that, unless this residence was completed, before the expense incurred, or the bringing of the action, it would not affect the right of recovery. They have, then, negatived that fact.
2. There is no objection to the charge in defining the term, “ residence,” except the reference to the other bill of exceptions, by the judge. We do not understand, by this, that the jury were referred to the exceptions in the other case, but only that the judge, in drawing up the case, to save the labor of writing out the charge twice, put both cases on this point, where they were precisely parallel, upon the same bill of exceptions. Nothing is more common than to try two, or more cases, in this court, upon one bill of exceptions. We see no more objection to referring to another bill of exceptions, as part of the case, than to a copy of record, or an original contract. It is but mabinga copy of the charge, in the other case, a part of this.
3. We think the charge, in regard to Rowell’s ability to support his wife, correct. He had effectually disposed of all his property ; and the mode was unimportant, as it was binding upon him, and upon all others, unless done to defeat their rights, which it does not appear was attempted to be shown in the present case.
4. The declarations of Rowell, the husband of the pauper, were mere hearsay.
5. As to the sums paid to Kirby, and at the insane asylum, they cannot be objected to, as they did not increase the expense of her maintenance. And if the expense had been positively increased, by sending an insane pauper to the asylum, I have no doubt, it would, under the present enlightened views, upon the most judicious and humane mode of treating such cases, be considered necessary expense of comfortable support. I trust, indeed, the state is not prepared to establish a system of treatment of insane paupers, which would be esteemed disgraceful in the case of relatives of sufficient ability.
6. The expense of clothing, destroyed by the pauper, was *700not only necessary, but indispensable to decency. pense must be borne somewhere. Of course it must This ex-come where the principal burden of expense of maintenance falls.
Judgment affirmed.